Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species X (FIGs. 4A-4D) in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the ground(s) that the species share common novel feature and that there is no undue burden (Remark, page 5). This is not found persuasive because the inventive feature appears to be directed to the structure and arrangement of the reflective electrode. Each of the species as detailed in the restriction mailed 9/30/2021 describe a different reflective electrode structure. 
Based on current evidence, these differences are not obvious variants. And it would be burdensome to search each of these distinct electrode structure. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-3 and 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on11/24/2021.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 reciting “the semiconductor device has a light-emitting power in a range of 2 mW to 4 mW when operated at a current of 50 mA” renders the claim indefinite because it is unclear how the recited intended use language would further structurally limit the device claimed. The total output power of a light emitting device is a property that would depends on countless factors, including factors internal and external to the device. For example, the power of a LED can vary depending on its internal quantum efficiency (based on the material of device, design of quantum well structure, etc), its external quantum efficiency (affected by the presence of extraction enhancement feature, use of lens, packaging design, etc), and circuit level design (such as use of additional power affecting circuit components, e.g. resistor). However, none of these determining factors are specified and claimed. The claim merely reciting a current and a resulting power. It is unclear how the claimed power and current value is intended to set forth the metes and bound of the device claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 5, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saenger et al. US 2015/0008465 A1 (Saenger). 

    PNG
    media_image1.png
    467
    787
    media_image1.png
    Greyscale

In re claim 1, Saenger discloses (e.g. FIGs. 4 & 6) a semiconductor device, comprising: 
a base 6 (no specific “base” claimed that would distinguish over layer 6) having a first surface and a second surface opposite to the first surface; 
a semiconductor structure 3-4 located on the first surface; and 
a conductive reflective structure 36, located on the second surface and comprising a metal oxide structure 7 (ITO, ¶ 82) and a metal structure 8,43 (¶ 127); 
wherein the metal oxide structure 7 is located between the metal structure 8,43 and the base 6, and the metal oxide structure 7 physically contacts the second surface (of layer 6).

In re claim 5, the claimed “growth substrate” at best pertains to a product by process limitation. No particular “growth substrate” has been claimed that would structurally distinguish over Saenger’s layer 6. In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
 
In re claim 12, Saenger discloses (e.g. FIG. 6) wherein the base 6 is a conductive substrate (doped semiconductor 6 is conductive and is electrically connected to conducting layer 7, ¶ 75,77).

In re claim 14, Saenger discloses (e.g. FIG. 4) wherein the metal structure 8,43 has a plurality of unit patterns. See FIG. 4 showing mesh 8,43 with a repetitive array of openings 30, each opening and associated mesh 8,43 forming one unit pattern (¶ 93).

In re claim 15, Saenger discloses (e.g. FIG. 4) wherein each of the plurality of unit patterns comprises a first graphic and/or a second graphic (graphic corresponding to the pattern of the mesh 8,43 around the openings 30).

In re claim 16, Saenger discloses (e.g. FIG. 4) wherein the first graphic and the second graphic (graphic corresponding to the pattern of the mesh 8,43 around the openings 30) comprises an ellipse, a circle, a triangle, a rectangle, or a polygon (circular, rectangular, hexagonal, ¶ 93).


Claims 1, 5, 12-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slater et al. US 2002/0123164 A1 (Slater).

    PNG
    media_image2.png
    613
    507
    media_image2.png
    Greyscale

In re claim 1, Slater discloses (e.g. FIG. 16) a semiconductor device, comprising: 
a base 110 having a first surface and a second surface opposite to the first surface; 
a semiconductor structure 170 located on the first surface; and 
a conductive reflective structure 1620, located on the second surface and comprising a metal oxide structure 160 (ITO, ¶ 0089) and a metal structure 140 (¶ 90);
wherein the metal oxide structure 160 is located between the metal structure 140 and the base 110, and the metal oxide structure 160 physically contacts the second surface 110.

In re claim 5, Slater discloses (e.g. FIG. 16) wherein the base 110 is a growth substrate. No particular “growth substrate” has been claimed that would distinguish over Slater’s substrate 110.

In re claim 12, Slater discloses (e.g. FIG. 16) wherein the base 110 is a conductive substrate (as it electrically connect n-GaN with contact 1620).

In re claim 13, Slater discloses (e.g. FIG. 16) wherein the semiconductor device is a vertical type semiconductor light-emitting device.

In re claim 14, Slater discloses (e.g. FIG. 16) the metal structure 140 may have a square perimeter which can be considered to comprise four evenly divided square sub-units (¶ 71). No particular unit patterns has been claimed that would distinguish over divided square shaped sub-units.

In re claim 15, Slater discloses the four sub-divided square units each is a square shape. No particular a first graphic or a second graphic has been claimed that would distinguish over the square shaped sub-units of a larger square.

In re claim 16, Slater discloses the perimeter shape may be a square (¶ 71). When the square shape is sub-divided into four equal units, each unit is also a square shape. When the square shape is sub-divided into two equal units, each unit is a rectangle shape. Slater further disclose the perimeter may be various shapes, e.g. square shape, rectangular shape, triangular shape (¶ 71,73).

In re claim 20, Slater discloses the claimed light emitting device. Although Slater does not explicitly disclose the light-emitting power and the operating current of the device, it would be obvious to use Slater’s device by applying an adequate current and adjust various parameter to obtain a light-emitting power in a range of 2 mW to 4 mW. As best understood, the claim as best recites an intended use of the device claimed which does not render the device claimed structurally distinguishable over the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saenger as applied to claim 15 above.
In re claim 17, Saenger discloses (e.g. FIGs. 4-5) each of the plurality of unit patterns (corresponding to an opening surrounded by mesh 8) has an area A0, the first graphic and/or the second graphic (corresponding to the mesh 8 around the opening) in each of the plurality of unit patterns have a total area A1, and A1/A0 (i.e. the coverage ratio) can be about 1%-70% (¶ 69) which overlaps the claimed ratio of 20%-75%. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Saenger’s mesh 8 to have a coverage ratio of 20-70% that is an overlapping range between the claimed range and that disclosed by Saenger. The coverage ratio of the conductive mesh 8 is a result effective variable that affect the light reflectively and electrical conductivity. Therefore, it would be obvious to determine a workable range of the coverage ratio in order to obtain a device with improved light reflectively and thus maximize light extraction efficiency as taught by Saenger (¶ 71). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

In re claim 20, Saenger discloses the claimed light emitting device. Although Saenger does not explicitly disclose the light-emitting power and the operating current of the device, it would be obvious to use Saenger’s device by applying an adequate current and adjust various parameter to obtain a light-emitting power in a range of 2 mW to 4 mW. As best understood, the claim as best recites an intended use of the device claimed which does not render the device claimed structurally distinguishable over the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).


Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saenger as applied to claim 1 above, and further in view of Asahara et al. US 2006/0273335 A1 (Asahara).
In re claim 13, Saenger discloses the claimed invention including a flip-chip LED (FIG. 6). Asahara discloses an LED structure (e.g. FIGs. 1 & 5) comprising a reflective electrode having a metal oxide layer 3 and a metal layer 7 (¶ 36, 38), wherein the LED may be configured as a flip-chip type LED as shown in FIG. 1 or a vertical type LED as shown in FIG. 5. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Saenger’s LED as a vertical type instead of a flip-chip LED for more even distribution of current as taught by Asahara (¶ 48).


Claims 18 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Saenger as applied to claim 1 above, and further in view of Pokrovskiy et al. US 2008/0135861 A1 (Pokrovskiy).
In re claim 18, Saenger discloses wherein during operation of the semiconductor device, the semiconductor structure emits infrared light (¶ 79). Saenger does not explicitly disclose the peak wavelength of the infrared radiation emitted. Pokrovskiy teaches peak wavelength of infrared light emitting LED is 700-1200 nm. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Saenger’s infrared LED to emit infrared light with a peak wavelength of 800 nm to 2000 nm as well-known in the art and as taught by Pokrovskiy.

In re claim 19, Saenger discloses (e.g. FIGs. 4-5) wherein the metal structure 8 has a first area (corresponding to the coverage area of the mesh 8), the second surface has a second area (corresponding to the total light emitting surface area), and a ratio of the first area to the second area (i.e. the coverage ratio of the mesh 8) is about 1%-70% (¶ 69) which overlaps the claimed ratio of 20% to 80%. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Saenger’s mesh 8 to have a coverage ratio of 20-70% that is an overlapping range between the claimed range and that disclosed by Saenger. The coverage ratio of the conductive mesh 8 is a result effective variable that affect the light reflectively and electrical conductivity. Therefore, it would be obvious to determine a workable range of the coverage ratio in order to obtain a device with improved light reflectively and thus maximize light extraction efficiency as taught by Saenger (¶ 71). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Slater as applied to claim 1 above.
In re claim 4, Slater discloses (e.g. FIG. 16) wherein the base 110 has a thickness between about 100µm and about 1000 µm (¶ 58) which overlaps the claimed range of 60 μm to 250 μm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Slater’s base 110 to a thickness of 100-250µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim et al. US 2019/0214373 A1 teaches (e.g. FIG. 2B) a LED comprising a reflective structure comprising a metal oxide 26a (¶ 185) and a metal layer 26b (¶ 186), wherein the metal layer is patterned to cover 50% or more of the LED stack (¶ 186).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815